Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-13-00839-CV

                           BELL SUPPLY COMPANY LLC,
                             Appellant and Cross-Appellee

                                            v.

              MAJESTY INVESTMENT LLC d/b/a Clear Creek Equipment,
                         Appellee and Cross-Appellant

                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 12-09-00191-CVK
                         Honorable Stella Saxon, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellant, Bell Supply Company LLC, bear all costs of this appeal.

      SIGNED March 26, 2014.


                                             _________________________________
                                             Luz Elena D. Chapa, Justice